Citation Nr: 0326327	
Decision Date: 10/03/03    Archive Date: 10/15/03	

DOCKET NO.  99-20 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a left leg infection with osteomyelitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from August to September 
1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In January 2001, the Board remanded this case to the RO for 
additional development.  A hearing was held before the Board 
in April 2003.


FINDINGS OF FACT

1.  The veteran's claim for benefits under 38 U.S.C.A. § 1151 
was filed in September 1997.

2.  There is no competent evidence of a connection between a 
left leg infection with osteomyelitis and alleged treatment 
of nonservice-connected disabilities provided at a VA Medical 
Center (VAMC) in the 1970's.


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 for a left leg infection with 
osteomyelitis, claimed to be as the result of VA treatment in 
the 1970's, are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
1991 & Supp. 1997); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In September 1997, decades after the veteran's alleged 
treatment at a VAMC between 1971 and 1976, the veteran filed 
a claim seeking service connection for a left leg infection 
with complications from surgery allegedly conducted at a VA 
Medical Center in 1974.  Within a September 1997 application, 
the veteran indicated that this surgery was conducted in 
1974.  In October 1997, the veteran noted chronic draining 
with endless left knee and left leg pain.  Outpatient 
treatment records were obtained at this time indicating 
sporadic treatment for this disorder many years after the 
alleged treatment of this disorder in the 1970's.  

In February 1998, the veteran contends that this treatment at 
the Temple VAMC occurred in 1976.  

The RO has undergone extensive efforts to obtain the records 
of this treatment.  Extensive communications between the RO 
and the Temple VAMC are indicated within the claims folder.  
Extensive efforts by the VAMC to obtain these records have 
been totally unsuccessful.  Efforts by the RO to obtain 
retired medical records from the 1970's for the veteran were 
also undertaken and unsuccessful.

X-ray studies of the veteran's left hip in May 1997 indicate 
an abnormality of the left femur.  Previous involvement with 
a chronic osteomyelitis was indicated.

Medical records were also obtained from private medical 
providers, including the Providence Health Center, indicating 
sporadic treatment for nonservice-connected disorders.

In July 1999, the VA Central Texas Veteran Health Care System 
wrote to the RO and stated that after a thorough review of 
the file room, the Federal Records Center and other 
components, the VAMC had exhausted all efforts to locate the 
medical records of the veteran.  The chief of the health 
services administration stated that they could not even 
determine if the veteran was seen at the Temple VAMC, as 
there is no such documents to reinforce this.

In November 1999, the veteran contends that his disabling 
impairment was the result of the "1971-1972" VAMC, Temple, 
Texas, surgical procedure and a three-month hospitalization.  
Treatments performed on his left femur following his initial 
surgery after a late 1971 automobile accident in Waco, Texas.  

At a personal hearing at the RO in November 1999, the veteran 
recalled that immediately prior to his hospitalization at 
Temple he had been a patient at "Providence" (apparently 
Providence Health Center, Waco, Texas) for three months.  He 
said that a pin and a plate had been placed in his left leg 
for injuries he had sustained in a car wreck.  He had 
transferred to Temple because he could no longer pay for 
treatment at Providence.

In January 2001, the Board remanded this case to the RO for 
additional development.  At that time, the veteran was 
notified that efforts to obtain copies of records of the 
claimed treatment at Temple had been "fruitless."  The Board 
requested the RO to obtain medical records from the 
Providence Health Center.

In July 2001, the veteran submitted a statement from a friend 
who remembered the veteran being involved in a serious 
automobile accident and breaking his femur.  He indicated 
that he recalled the veteran being treated for an operation 
in either 1973 or 1974.  In July 2001, the veteran reiterated 
his request that the RO obtain medical records from Temple 
VAMC in the 1970's.  That month, the veteran indicated that 
he had no additional medical evidence to provide.

Efforts by the RO to obtain additional medical records, 
including records from the Providence Health Care Network, 
were unsuccessful.  In an April 2002 statement, the 
Providence Health Care Network stated that they did not have 
any records on or around the date of service the RO had 
provided for them.

At a hearing held before the Board in April 2003, the veteran 
reiterated his previous contentions.  A VA examination was 
requested.  The veteran at this time indicated that he 
received treatment at the VA in Temple from between 6 to 
10 months.

II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not applicable.  
The Board therefore finds that it can proceed with this case.  

After reviewing the claims folder, the Board finds that there 
has been compliance with the assistant provisions set forth 
in the new law and regulation.  Records in this case include 
multiple attempts by the RO to obtain pertinent medical 
records regarding the veteran's alleged treatment for a left 
leg infection with osteomyelitis in the 1970's, with no 
success.  Recent outpatient treatment records and private 
medical records have been obtained.  The RO has undergone 
what can only be described as an extensive effort to obtain 
medical records regarding treatment of the veteran's left leg 
disorder in the 1970's, without success.  Both private and VA 
health care providers have indicated, in writing, that they 
are unable to locate the medical records cited by the 
veteran.  The veteran was notified of these difficulties 
within both the January 2001 remand and the hearing held 
before the Board in April 2003.  In the opinion of the Board, 
based on the extensive efforts of the RO to obtain these 
records, further efforts to obtain the records is 
unwarranted.  

In this regard, the Board has reviewed in detail the 
veteran's contentions, which are not always consistent.  For 
example, within his September 1997 application for 
compensation, the veteran noted surgery had been conducted in 
1974.  However, in a statement received in February 1998, the 
veteran indicated that he had been hospitalized in 1976.  At 
his hearing held before the Board in April 2003, the veteran 
appeared to note treatment in 1972.  At any rate, RO efforts 
to obtain any records of VA treatment have been unsuccessful.

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
the benefit sought.  The discussions in the rating decision, 
statement of the case and supplemental statements of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board's remand, the hearing before the RO, and the hearing 
before the Board have also informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Additionally, pursuant to the Board's 
remand, the RO notified the veteran by letter dated in May 
2001 of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.

The Board has specifically considered the request to obtain a 
VA examination.  Within the Board's remand of January 2001, 
it was indicated that if, and only if, supporting evidence 
serves to establish that treatment provided to the veteran at 
the Temple VA medical facility may have resulted in chronic 
infection of the left leg with osteomyelitis or other 
additional disability of the left leg, the veteran should be 
scheduled for a VA examination by an appropriate specialist.  
In this case, there has been no supporting medical evidence 
to establish that treatment allegedly provided to the veteran 
at the Temple VA medical facility may have resulted in 
chronic infection of the left leg.  As a result, no VA 
examination was scheduled.  

The Board finds no basis to obtain a VA examination in light 
of the fact that there is no medical evidence to support the 
conclusion that the veteran's alleged treatment at a VAMC in 
the 1970's caused the veteran's left leg disorder.  As a 
result, any VA examination and opinion regarding the etiology 
of this alleged disorder would be based on pure speculation.  
Simply stated, a VA examination would not provide a basis to 
award the veteran service connection for this disorder under 
38 U.S.C.A. § 1155.  Accordingly, a VA examination is not 
warranted in the unique circumstances of this case.

The U.S. Court of Appeals for Veterans Claims (Court) has 
concluded that the VCAA is not applicable where the appellant 
was fully notified and aware of the type of evidence required 
to substantiate his or her claim and that no additional 
assistance would aid in further developing the claim.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  When, as 
here, there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  



III.  Analysis

The version of 38 U.S.C.A. § 1151 applicable in the instant 
case provides, in pertinent part:  Where any veteran shall 
have suffered an injury, or an aggravation of an injury, as 
the result of hospitalization, medical or surgical treatment, 
...... not the result of such veteran's own willful misconduct, 
and such injury or aggravation results in additional 
disability to or the death of such veteran, disability or 
death compensation....... shall be awarded in the same manner as 
if such disability, aggravation, or death were service-
connected.  38 U.S.C.A. § 1151 (effective prior to October 1, 
1997).  [38 U.S.C.A. § 1151 has been amended effective for 
claims filed on or after October 1, 1997.  The amended 
version adds the requirement that VA fault or an unforeseen 
event must be shown to establish entitlement to benefits 
under Section 1151.  It does not apply in the instant case 
because the veteran's claim was filed prior to October 1, 
1997.]

The regulation implementing 38 U.S.C.A. § 1151 provides, in 
general:  Where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.358 (a).  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) provided that "[c]ompensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."  

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Reviewing the language of the applicable versions of 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358, it is clear that 
threshold elements which must be demonstrated to establish 
entitlement to Section 1151 benefits include:  1) VA 
treatment, hospitalization, examination, or training; 2) 
Additional disability or death 3) Nexus between the VA 
treatment and the additional disability or death.  

Here, there is no medical report of treatment by the VA in 
the 1970's.  While the veteran has testified as to this 
treatment, and has presented a statement from friends who 
indicate treatment of the veteran at the Temple VAMC, there 
is no confirmation or record of such treatment from the very 
place where the veteran claims the treatment took place.  The 
veteran himself has been unable to specifically note the 
exact dates of treatment for this disorder.  As noted above, 
the dates he indicates treatment for this disorder have not 
always been consistent.  The dates of treatment, while 
recently consistent, have in the past been very inconsistent.  
The Board has reviewed the veteran's recent statements (both 
his and others) in support of his case.  These recent 
statements, however, obtained decades after the alleged 
treatment, are found to be of limited probative value. 
 
In any event, there is no medical evidence that would support 
the conclusion that the veteran's alleged treatment for his 
left leg disorder in the early 1970's has caused a chronic 
condition that exists to this day.  The veteran has provided 
no medical evidence to support his hypothesis that this 
disorder is the result of VA treatment.  Extensive medical 
records obtained by the RO do not reflect, or suggest, that 
this claimed disability is related to VA treatment.  The 
veteran himself has noted the severe nature of his disorder 
prior to VA treatment.  For example, at his hearing held 
before the Board, the veteran indicated that he was involved 
in a car wreck in 1972 that resulted in the breaking of both 
his legs and extensive treatment at a private hospital prior 
to the treatment at the VA.  There is no medical evidence to 
support the veteran's conclusion that his alleged treatment 
at the VAMC, even if it did occur, caused the claimed 
disability.  

The Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, training, 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 495-5 
(1994).  Consequently, the veteran's lay assertions to the 
effect that the claimed disabilities are due to VA treatment 
have no probative value.  

As there is no competent evidence of a nexus between VA 
treatment and the disabilities for which benefits under 
38 U.S.C.A. § 1151 are claimed, a threshold requirement for 
establishing entitlement to Section 1151 benefits is not 
satisfied.  Hence, the claim must be denied. 


ORDER

The appeal is denied.


                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

